DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 09/24/2021 has been received and entered.  Claims 1-10 are now pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 10.192,896.
Regarding claim 1, Kim et al. disclose a display panel (figs 1-3) provided with a bending region BA and a non-bending region FA1/FA2 located at two sides of the bending region BA, the display panel comprising:
. a flexible substrate SUB
. a first line layer L1 comprising a plurality of first lines; 
. an insulating layer IL 
. a second line layer L2, 
. at least two through holes between the first line and the second line (see fig. 3), wherein the surface of the insulating layer would be located in the bending region faces away from the first line layer, and the second line layer comprises a plurality of second lines, wherein the second lines are aligned with the first lines in a one-to-one manner, and the second lines extend and penetrate the through holes to electrically connect to the first lines as claimed.
Kim et al., however, do not disclose the through holes being at a position of two ends of the bending region adjacent to the non-bending region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ through holes at a position of two ends of the bending region adjacent to the non-bending region, since it has been held that rearranging parts of an invention involves only routine skill in the art for electrical wiring purposes.
Re claim 2, wherein the flexible substrate further comprises a flexible base layer SUB and a buffer layer BUF disposed on a side of the flexible layer facing towards the first line layer.
Re claim 3, wherein material of the flexible base layer comprises polyimide (col. 7, ln 53).
Re claim 4, wherein an organic layer INS1 is further disposed between the insulating layer and the second line layer, wherein the through holes penetrate the insulating layer and the organic layer, simultaneously (see fig. 3).
Re claim 5, wherein the non-bending region comprises a display region DA comprising a transparent electrode layer, a liquid crystal layer and a color filter substrate disposed on a surface of the liquid crystal layer facing away from the transparent electrode layer (col. 5, ln 27-43).
Re claim 6, wherein the non-bending region comprises a binding region configured to bind an external circuit (e.g., COF), the binding region would inherently be comprising a flexible circuit board electrically connected with the first line layer, wherein the flexible circuit board comprises at least one integrated circuit (see figs 1, 3).
Re claims 7-10, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2014/0361262A1) discloses a display panel I with a bending region and non-bending regions II (see figs 3-4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871